 Case 3:20-cv-00389-X-BK Document 16 Filed 07/20/20          Page 1 of 3 PageID 132



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 LONNIE L. FOSTER,                             §
                                               §
         Plaintiff,                            §
                                               §   Civil Action No. 3:20-CV-00389-X-BK
 v.                                            §
                                               §
 NFN Warden, et. al.,                          §
                                               §
         Defendants.                           §




                                       ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      In his petition for writ of habeas corpus [Doc. No. 1] filed on February 18, 2020,

the plaintiff Lonnie Foster alleges he has been wrongly confined at Federal Detention

Center Seagoville. Liberally construing Foster’s filing, Foster challenges his parole

revocation proceeding under 28 U.S.C. § 2241 and (1) requests a preliminary hearing,

a bond hearing, and appointment of counsel and (2) contests an allegedly unlawful

special condition of supervised release that required he attend a sex offense

treatment program. Foster further alleges that defendants NFN Warden, the US

Parole Commission, and the Mansfield Law Enforcement Center violated his Fourth,

Fifth, Sixth, and Fourteenth Constitutional Amendment rights and violated the

Prison Rape Elimination Act by, among other things, imposing the above-mentioned

special condition of supervised release and depriving Foster of his liberty interests.


                                           1
 Case 3:20-cv-00389-X-BK Document 16 Filed 07/20/20                   Page 2 of 3 PageID 133



       In a later order, the Magistrate Judge severed Foster’s Prison Rape

Elimination Act claim from the case. On June 8, 2020, the Magistrate Judge entered

proposed findings of fact and recommendations [Doc. No. 12] that the Court should

dismiss this case without prejudice because this Court lacks subject matter

jurisdiction over this action. Specifically, the Magistrate Judge notes that Foster is

no longer confined and no longer seeks a parole revocation or bond hearing. On June

22, 2020, Foster timely filed an objection [Doc. No. 14], objecting that the Magistrate

Judge failed to address any of the Constitutional violations mentioned above. On

July 9, 2020, Foster filed a motion to amend the objection to add a missing page to

her appendix that has her allegedly compelled signature to a psychotherapy

treatment contract [Doc. No. 15].

       Having received the report of the United States Magistrate Judge, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct

and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Regarding Foster’s objection, habeas corpus actions are concerned with challenges to

the fact and duration of a filer’s confinement. 1 The alleged Constitutional violations

do not concern the fact and duration of confinement and so are not cognizable in this

habeas corpus action. The missing page Foster seeks to add to her appendix does not

concern the fact and duration of Foster’s confinement and so does not affect the

Court’s analysis. Accordingly, the Court hereby DISMISSES this case WITHOUT

PREJUDICE for lack of subject matter jurisdiction. The Court further DISMISSES


       1Hill  v. McDonough, 547 U.S. 573, 579 (2006) (“Challenges to the validity of any confinement
or to particulars affecting its duration are the province of habeas corpus.”)

                                                 2
 Case 3:20-cv-00389-X-BK Document 16 Filed 07/20/20   Page 3 of 3 PageID 134



AS MOOT Foster’s motion to amend her objection.



     IT IS SO ORDERED this 20th day of July, 2020.




                                          _________________________________
                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE




                                      3
